DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 1, para 0001; the status of the applications no. 16/718,035 should be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
claim 1 is amended by adding “circulating power distribution results based on the stored first and second data” (see lines 8 - 9 of claim 1). However, the specification as originally filed discloses that utilizing the stored first and second data in power distribution calculation (see original claim). Further, the specification as originally filed discloses performing power distribution based on input data (see FIG 16E). Thus, the originally filed specification fails to states that power distribution results are being circulated based on the first and second data.  
Therefore, the specification as originally filed does not provide support for claims as amended. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,875,324 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below. See the table below;
Instant Application No. 17/109150
US Patent No. 9,875,324 B2
1. A method for simulating power use in an electrically powered transportation system comprising: 
storing transportation system information as first data in memory; 
monitoring, power usage in the transportation system wherein vehicle movement in the system creates dynamic electrical loads and creating second data associated with the monitoring; storing the second data in memory; 
circulating power distribution results based on the stored first and second data; and 
displaying using a display editor, the power distribution results on a graphical display.  

1. A computer implemented method for generating signals for optimizing power use in an electrically powered transportation system, comprising: storing transportation system specific information, including geographic mapping information, mechanical information, and electrical information as first data in non-transitory computer readable memory; 
monitoring and processing real-time data that is measured by at least one sensor, configured to measure at least one characteristic affecting power usage in the transportation system, using a processor that is coupled to the sensor to create second data, wherein physical vehicle movement in the transportation system creates dynamic electrical loads; 
storing the second data in non-transitory computer readable memory; 

selectively display the power signal to a user via a graphical user interface of the computer; 
selectively store the power signal in non-transitory memory; and 
selectively transmit the power signal to a real-time traction power management application for optimizing power use affecting the transportation system.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by the prior art or record, Raghunathan et al. (US 8,831,801 B1) (hereinafter “Raghunathan”) (submitted on 03/08/2017 on the Parent case).

Raghunathan discloses;
Regarding claim 1, a method for simulating power use in an electrically powered transportation system comprising:
storing transportation system information as first data in memory [i.e., the control system determines the state of the train i.e., positions and velocities of the train and next action of the trains (col. 4, lines 53 – 56), (see figures 1 and 3) i.e., the measurement module includes a GPS unit for determining the location of the train (col. 4, lines 62 - 65), (see figures 1 and 3), (see 348 of figure 2), (col. 6, lines 29 – 34) Note; the control system must store the data i.e., position, velocity location data in order to determine the state of the train];
monitoring, power usage in the transportation system wherein vehicle movement in the system creates dynamic electrical loads and creating second data associated with the monitoring [i.e., sensing data using a supervisory control data and data acquisition (SCADA) system (col. 6, lines 53 - 59) i.e., power demand (see 346 of figure 3), (col. 4, lines 53 – 56), (col. 5, lines 61 - 66), (col. 6, lines 32 – 34)];
storing the second data in memory [i.e., sensing data using a supervisory control data and data acquisition (SCADA) system (col. 6, lines 53 - 59) Note; the sensed data must be stored in the SCADA system];
circulating power distribution results based on the stored first and second data [i.e., optimizing the power consumption of the railway based on states of each train of the railway system and power demand of each train of the railway system (see figure 3), (col. 6, lines 29 – 38)]; and
displaying using a display editor, the power distribution results on a graphical display [i.e., displaying the total power consumption of the railway (see figure 3), (col. 6, lines 29 – 38)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194